 

Exhibit 10.4

 

*** = Certain confidential information contained in this document, marked by
asterisks, has been omitted and filed separately with the Securities and
Exchange Commission pursuant to Rule 24b-2 of the Securities Exchange Act of
1934, as amended.

 

Professional Services Agreement

This Professional Services Agreement (this “Agreement”), dated June 1, 2019 (the
“Effective Date”), is by and between Menlo Therapeutics Inc., (“Company”), and
Mary Spellman, M.D. (“Consultant”) (each a “Party” and, together, the
“Parties”).

1.

Services

Company may from time to time issue statement(s) of work in the form attached to
this Agreement as Exhibit A (each, a “Statement of Work”).  Each Statement of
Work shall be subject to all of the terms and conditions contained in this
Agreement, shall become binding upon execution by each of the Parties hereto
and, upon execution, is hereby incorporated into this Agreement by
reference.  Consultant shall render to Company those services set forth in the
Statement(s) of Work (“Services”) in a timely and professional manner consistent
with industry standards, in accordance with this Agreement and any terms set
forth in the applicable Statement(s) of Work.  If any services, functions or
responsibilities not specifically described in this Agreement or a Statement of
Work are required for the proper performance and provision of the Services, they
shall be deemed to be included within the scope of Services to the same extent
as if specifically described in this Agreement.  Further, the Parties shall
cooperate in good faith to agree on and implement such further services and
agreements as may be requested by Company relating to any project described in a
Statement of Work.  Consultant may not subcontract or otherwise delegate his
obligations under this Agreement without Company’s prior written
consent.  Subject to compliance with Consultant’s obligations hereunder,
Consultant shall retain the sole control and discretion to determine the methods
by which Consultant performs the Services and the places at which, the equipment
and supplies with which, and the hours during which such Services are to be
rendered.

2.

Payments

2.1Compensation.  In consideration of the Services to be rendered pursuant to
each Statement of Work, Consultant shall be paid as set forth in the applicable
Statement of Work.  Unless otherwise agreed by the Parties, payment for
Services, if reasonably satisfactory to Company, shall be due thirty (30) days
from receipt by Company of Consultant’s invoice therefor.

2.2Expenses. Company shall reimburse Consultant for reasonable travel and other
business expenses that are incurred by Consultant in the performance of the
Services and are approved in advance by Company, in accordance with Company’s
general policies, as may be amended from time to time.  Consultant shall provide
Company with an itemized list of all such expenses and supporting receipts with
each invoice therefor.

2.3Taxes.  Consultant acknowledges and agrees that it shall be Consultant’s
obligation to report as income all compensation received by Consultant pursuant
to this Agreement and to pay any withholding taxes, self-employment taxes, and
social security, unemployment or disability insurance or similar items,
including interest and penalties thereon, in connection with any payments made
to Consultant by Company pursuant to this Agreement, including any Statement of
Work.  Consultant agrees to indemnify, hold harmless and, at Company’s
discretion, defend Company against any and all liability related thereto,
including, without limitation, any taxes, penalties and interest Company may be
required to pay as a result of Consultant’s failure to report such compensation
or make such payments.

Page 1 of 7

--------------------------------------------------------------------------------

 

3.

Proprietary Information

3.1Proprietary Information.  Consultant understands that his work for Company
will involve access to and creation of confidential, proprietary and trade
secret information and materials of Company (or its affiliates, licensors,
suppliers, vendors or customers) (collectively, “Proprietary
Information”).  Proprietary Information includes, without limitation, any
(a) information, ideas or materials of a technical or creative nature, such as
research and development results, designs and specifications, computer source
and object code, patent applications, and other materials and concepts relating
to Company’s products, services, processes, technology or other intellectual
property rights; (b) information, ideas or materials of a business nature, such
as non-public financial information; information regarding profits, costs,
marketing, purchasing, sales, customers, suppliers, contract terms, employees
and salaries; product development plans; business and financial plans and
forecasts; and marketing and sales plans and forecasts; (c) all personal
property, including, without limitation, all books, manuals, records, reports,
notes, contracts, lists, blueprints and other documents or materials, or copies
thereof, received by Consultant in the course of Consultant’s rendering of
Services to Company, including, without limitation, records and any other
materials pertaining to Creations (as defined below); and (d) the terms and
conditions of this Agreement, including all Statements of Work.  

3.2Restrictions on Use and Disclosure.  Consultant understands that Proprietary
Information is extremely valuable to Company and its affiliates, licensors,
suppliers, vendors and customers.  Accordingly, Consultant agrees during the
term of this Agreement and thereafter that he (a) shall hold all Proprietary
Information in confidence and trust for the benefit of Company; (b) shall not
copy or use  any Proprietary Information, except as may be necessary to perform
the Services; (c) shall use the Proprietary Information only for the benefit of
Company (and not for the benefit of Consultant or any third party); and
(d) shall not disclose or otherwise make available any such Proprietary
Information to any third party except as authorized in writing and in advance by
Company.  All Proprietary Information is and shall remain the sole property of
Company.

3.3Exclusions.  The foregoing restrictions on use and disclosure shall not apply
to any Proprietary Information to the extent Consultant can prove such
Proprietary Information (a) is or has become generally known to the public
through no unlawful act of Consultant; (b) was known to Consultant at the time
of its disclosure by Company, as evidenced by Consultant’s written records; (c)
was independently developed by Consultant without any use of the Proprietary
Information, as evidenced by Consultant’s written records; (d) becomes known to
Consultant from a source other than Company without breach of this Agreement and
otherwise not in violation of Company’s rights, as evidenced by Consultant’s
written records; (e) such disclosure is approved in advance and in writing by
Company; or (f) Consultant is legally compelled to disclose such Proprietary
Information, provided that Consultant shall give advance notice of such
compelled disclosure to Company, and shall cooperate with Company in connection
with any efforts to prevent or limit the scope of such disclosure and/or use of
the Proprietary Information.

4.

Creations

4.1Definition.  As used herein, “Creations” shall include, without limitation,
all designs, copyrightable works, ideas, inventions, technology and other
creations (including, without limitation, software, design or performance
specifications, reports and other documentation), and any related
work-in-progress, improvements or modifications to the foregoing, that are
created, developed or conceived (alone or with others) in connection with
Consultant’s activities for Company (a) during the term of this Agreement,
whether or not created, developed or conceived during regular business hours,
and (b) if based on Proprietary Information, after termination of this
Agreement.  Creations shall include, without limitation, all materials delivered
to Company in connection with this Agreement.

Page 2 of 7

--------------------------------------------------------------------------------

 

4.2Assignment.  All Creations shall be the sole property of Company, with
Company having the right to obtain and hold in its own name all intellectual
property rights in and to such Creations.  Consultant hereby irrevocably assigns
and agrees to assign to Company, without additional consideration, all right,
title and interest in and to all Creations, whether currently existing or
created or developed later, including, without limitation, all copyrights,
trademarks, trade secrets, patents, industrial rights and all other intellectual
property and proprietary rights related thereto, whether existing now or in the
future, effective immediately upon the inception, conception, creation or
development thereof.  Consultant shall (a) disclose promptly to Company all
Creations, and (b) whether during or after the period of his consulting
arrangement with Company, execute such written instruments and do such other
acts as may be necessary in the opinion of Company to obtain a patent, register
a copyright or otherwise evidence or enforce Company’s rights in and to such
Creations (and Consultant hereby irrevocably appoints Company and any of its
officers as his attorney in fact to undertake such acts in his name).

4.3License.  To the extent, if any, that Consultant retains any right, title or
interest in or to any Creations, Consultant hereby grants to the Company a
perpetual, irrevocable, fully paid-up, transferable, sublicensable, exclusive,
worldwide right and license (a) to use, reproduce, distribute, display and
perform (whether publicly or otherwise), prepare derivative works of and
otherwise modify, make, sell, offer to sell, import and otherwise use and
exploit (and have others exercise such rights on behalf of Company) all or any
portion of such Creations, in any form or media (now known or later developed);
(b) to modify all or any portion of such Creations, including, without
limitation, the making of additions to or deletions from such Creations,
regardless of the medium (now or hereafter known) into which such Creations may
be modified and regardless of the effect of such modifications on the integrity
of such Creations; and (c) to identify Consultant, or not to identify
Consultant, as one or more authors of or contributors to such Creations or any
portion thereof, whether or not such Creations or any portion thereof have been
modified.  Consultant further waives any “moral” rights or other rights with
respect to attribution of authorship or integrity of such Creations Consultant
may have under any applicable law, whether under copyright, trademark, unfair
competition, defamation, right of privacy, contract, tort or other legal theory.

5.

Term and Termination

5.1Term.  This Agreement shall commence on the Effective Date and remain in full
force and effect for a period of six months, until November 30, 2019.  

5.2Termination.  Either Party may terminate this Agreement for the other Party’s
material breach if such breach remains uncured for thirty (30) days after
receipt by the breaching Party of written notice thereof.  Either Party may
terminate this Agreement at any time, with or without cause, without further
obligation to the other Party, upon thirty (30) days notice.

5.3Effect of Termination.  Upon termination of this Agreement, Consultant shall
immediately cease performing the Services.  If this Agreement is terminated by
Company without cause, Company agrees to pay Consultant the compensation due for
the period up to the date of termination.  Sections 3, 4, 5.3, 5.4 and 6–11
shall survive termination of this Agreement.  

5.4Delivery of Company Property.  Upon termination of this Agreement, or at any
time Company so requests, Consultant shall deliver immediately to Company all
property belonging to Company, whether given to Consultant by Company or
prepared by Consultant in the course of rendering the Services, including all
Creations then in progress and all material in Consultant’s possession
containing Proprietary Information and any copies thereof, whether prepared by
Consultant or others.  Following termination, Consultant shall not retain any
written or other tangible (including machine-readable) material containing any
Proprietary Information.

Page 3 of 7

--------------------------------------------------------------------------------

 

6.

Business Relationships

Consultant acknowledges that Company’s relationships with its employees,
customers and vendors are valuable business assets.  Consultant agrees that,
during the term of this Agreement and for one (1) year thereafter, Consultant
shall not (for himself or for any third party) divert or attempt to divert from
Company any business, employee, Company or vendor, through solicitation or
otherwise, without the prior written consent of Company.

7.

Confidential Information of Others

Consultant shall not breach any agreements to keep in confidence, or to refrain
from using, the confidential, proprietary or trade secret information of another
client or employer.  Consultant shall not provide to Company any information of
another client or employer, in the Creations or otherwise, nor shall Consultant
use any such information in his activities for Company, without the prior
written consent of Company and such other client or employer.

8.

Warranties

Consultant represents, warrants and covenants that (a) Consultant has the full
power and authority to enter into this Agreement and to perform his obligations
hereunder, without the need for any consents, approvals or immunities not yet
obtained; (b) Consultant has the right to grant the rights and assignments
granted herein, without the need for any assignments, releases, consents,
approvals, immunities or other rights not yet obtained; (c) the Services,
including, without limitation, any deliverables required hereunder, shall be
free from material errors or other defects and shall substantially conform to
any specifications for such Services and/or deliverables as set forth or
referenced in any applicable Statement of Work; (d) the Creations (and the
exercise of the rights granted herein with respect thereto) do not and shall not
infringe, misappropriate or violate any patent, copyright, trademark, trade
secret, publicity, privacy or other rights of any third party, and are not and
shall not be defamatory or obscene; and (e) neither the Creations nor any
element thereof shall be subject to any restrictions or to any mortgages, liens,
pledges, security interests, encumbrances or encroachments.  Company hereby
disclaims all warranties of any kind, whether express, implied, statutory or
otherwise, with respect to any Proprietary Information or other information or
materials supplied by Company to Consultant hereunder, including, without
limitation, any warranties with respect to any specifications for the Creations
or other deliverables required hereunder.

9.

Indemnification

Consultant shall indemnify and hold harmless, and at Company’s request defend,
Company and its affiliates, successors and assigns (and its and their officers,
directors, employees, sublicensees, customers and agents) from and against any
and all claims, losses, liabilities, damages, settlements, expenses and costs
(including, without limitation, attorneys’ fees and court costs) which arise out
of or relate to (a) any breach (or claim or threat thereof that, if true, would
be a breach) of this Agreement by Consultant, including, without limitation, any
breach or alleged breach of any representation or warranty of Consultant set
forth in Section 8; or (b) any third party claim or threat thereof that the
Services or Creations (or the exercise of the rights granted herein with respect
thereto) infringe, misappropriate or violate any patent, copyright, trademark,
trade secret, publicity, privacy or other rights of any third party, or are
defamatory or obscene.  

10.

Limitation of Liability

To the extent permitted by applicable law, in no event shall either Party be
liable to the other under any legal theory for any special, indirect,
consequential, exemplary or incidental damages, however caused, arising out of
or relating to this Agreement, even if such Party has been advised of the
possibility of such damages.

Page 4 of 7

--------------------------------------------------------------------------------

 

11.

Miscellaneous

11.1Assignment.  Neither Party shall assign, sell, transfer, delegate or
otherwise dispose of, whether voluntarily or involuntarily, by operation of law
or otherwise, this Agreement or any or its/his rights or obligations under this
Agreement; provided, however Company may assign, sell, transfer, delegate or
otherwise dispose of this Agreement or any of its/his rights and obligations
hereunder as part of a merger, consolidation, corporate reorganization, sale of
all or substantially all of Company’s assets, sale of stock, or like event.  Any
purported assignment, sale, transfer, delegation or other disposition, except as
permitted herein, shall be null and void.  Subject to the foregoing, this
Agreement shall be binding upon and shall inure to the benefit of the Parties
and their respective successors and permitted assigns.

11.2Notices.  Any notice, request, demand or other communication required or
permitted hereunder shall be in writing, shall reference this Agreement and
shall be deemed to be properly given: (a) when delivered personally; (b) when
sent by facsimile, with written confirmation of receipt by the sending facsimile
machine; (c) five (5) business days after having been sent by registered or
certified mail, return receipt requested, postage prepaid; or (d) two (2)
business days after deposit with an express courier, with written confirmation
of receipt.  All notices shall be sent to the address set forth on the signature
page of this Agreement and to the notice of the person executing this Agreement
(or to such other address or person as may be designated by a Party by giving
written notice to the other Party pursuant to this Section).

11.3Severability.  If any provision of this Agreement, or the application
thereof to any person, place or circumstance, shall be held by a court of
competent jurisdiction to be invalid, void or otherwise unenforceable, such
provision shall be enforced to the maximum extent possible so as to effect the
intent of the Parties, or, if incapable of such enforcement, shall be deemed to
be deleted from this Agreement, and the remainder of this Agreement and such
provisions as applied to other persons, places and circumstances shall remain in
full force and effect.  

11.4Waiver.  The waiver by either Party of a breach of or a default under any
provision of this Agreement shall not be effective unless in writing and shall
not be construed as a waiver of any subsequent breach of or default under the
same or any other provision of this Agreement, nor shall any delay or omission
on the part of either Party to exercise or avail itself of any right or remedy
that it has or may have hereunder operate as a waiver of any such right or
remedy.  

11.5Governing Law.  This Agreement is to be construed in accordance with and
governed by the internal laws of the State of California (as permitted by
Section 1646.5 of the California Civil Code or any similar successor provision)
without giving effect to any choice of law rule that would cause the application
of the laws of any jurisdiction other than the internal laws of the State of
California to the rights and duties of the Parties.  Any legal suit, action or
proceeding arising out of or relating to this Agreement shall be commenced in a
federal court in the Northern District of California or in state court in the
County of San Francisco, California, and each Party hereto irrevocably submits
to the exclusive jurisdiction and venue of any such court in any such suit,
action or proceeding.

11.6Relationship of Parties.  This Agreement shall not be construed as creating
an agency, partnership, joint venture or any other form of association, for tax
purposes or otherwise, between the Parties; and the Parties shall at all times
be and remain independent contractors.  Except as expressly agreed by the
Parties in writing, neither Party shall have any right or authority, express or
implied, to assume or create any obligation of any kind, or to make any
representation or warranty, on behalf of the other Party or to bind the other
Party in any respect whatsoever.  Neither Party shall have any obligation or
duty to the other Party except as expressly and specifically set forth herein,
and no such obligation or duty shall be implied by or inferred from this
Agreement or the conduct of the Parties hereunder.  

Page 5 of 7

--------------------------------------------------------------------------------

 

Consultant shall not be entitled to any of the benefits that Company may make
available to its employees, such as group health, life, disability or worker’s
compensation insurance, profit-sharing or retirement benefits, and Company shall
not withhold or make payments or contributions therefor or obtain such
protection.  Consultant shall be solely responsible for all tax returns and
payments required to be filed with or made to any federal, state or local tax
authority with respect to Consultant’s performance of services and receipt of
fees under this Agreement.

11.7Headings.  The headings used in this Agreement are for convenience only and
shall not be considered in construing or interpreting this Agreement.

11.8Entire Agreement.  This Agreement (including the Exhibits attached hereto,
which are incorporated herein by reference) is the final, complete and exclusive
agreement of the Parties with respect to the subject matter hereof and
supersedes and merges all prior or contemporaneous proposals, discussions,
negotiations, understandings, promises, representations, conditions,
communications and agreements, whether written or oral, between the Parties with
respect to such subject matter and all past courses of dealing or industry
custom.

In witness whereof, the Parties have caused this Agreement to be executed by
their duly authorized representatives as of the Effective Date.

 

Company

Consultant

By: /s/ STEVE BASTA

By: /s/ Mary spellman

Name: Steve Basta

Name: Mary Spellman, M.D.

Title: Chief Executive Officer

Title: Self

Address: 200 Cardinal Way, 2nd Floor, Redwood City, CA 94063

Address: ***

 

 

 

 

Page 6 of 7

--------------------------------------------------------------------------------

 

Exhibit A-1

Statement of Work No. 1

This __ Statement of Work (this “SOW No. 1”) is entered into as of this 1st day
of June 2019 (the “Effective Date”), by and between Menlo Therapeutics Inc., a
Delaware corporation (“Company”), and Mary Spellman, M.D. (“Consultant”),
pursuant to that certain Professional Services Agreement (the “Agreement”) dated
as of June 1, 2019 by and between Company and Consultant. Any term not otherwise
defined herein shall have the meaning set forth in the Agreement.

1.Description of Services to be Performed by Consultant.

(a)     Consultant agrees to deliver to Company the following deliverables
(“Deliverables”):  

Consultant will assist with the completion and transition of matters that she
had been working on as an employee, including assisting with the completion of
several CSRs and SAE reports, regulatory documentation and assisting with
publication of certain clinical trial results, as well as such other work as
mutually agreed by the parties during the term.  Consultant is expected to
provide up to 60 hours of consulting services per month. Consultant may not work
more than 60 hours in a given month without prior written authorization from the
Company. Consultant’s primary Company contact will be Steve Basta.

Consultant agrees to use commercially reasonable efforts to produce the
Deliverables quickly and efficiently, and to follow any requests or instructions
Company may give Consultant regarding this work.  

2.Compensation.  Consultant agrees that full and complete compensation for the
Services shall be as follows: $350 per hour and continued vesting of
Consultant’s previously issued option grants as a continuing service provider.

3.Billing.  Fees; monthly or biweekly invoices; etc. Invoices shall reference
Statement of Work and Purchase Order Number and are to be addressed to:

Attn:

Accounts Payable

Company:

Menlo Therapeutics Inc.

Address:

200 Cardinal Way, 2nd Floor

City/State/Zip:

Redwood City, CA 94063

Email:

accounting@menlotx.com

 

 

Company

Consultant

By: /s/ STEVE BASTA

By: /s/ Mary Spellman

Name: Steve Basta

Name: Mary Spellman, M.D.

Title: Chief Executive Officer

Title: Self

Address: 200 Cardinal Way, 2nd Floor, Redwood City, CA 94063

Address: ***

 

Page 7 of 7